DETAILED ACTION
The Amendment filed on February 10th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Yehuda Binder on February 26th, 2021. During the telephone conference, Mr. Binder has agreed and authorized the Examiner to amend claims 1 &  62-66 and to cancel claim 61.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1 & 62-66 and canceling claim 61 as following:
Claim 1: (Currently amended) An analyzer apparatus for use with a frame-based or packet-based wired network using a medium that comprises two conductors that carry a waveform of part of a frame or a packet, and for use with multiple devices that are connected to, and communicate with each other over, the medium, where each of the multiple devices is 
a connector for connecting to the medium for receiving the waveform transmitted to the medium by a transmitting device that is one of the multiple devices;
an Analog-to-Digital (A/D) converter coupled to the connector for producing digital samples of the waveform that is part of the received frame or packet;
a first memory coupled to the A/D converter for storing the digital samples;
a second memory for storing the multiple waveform-related criterions associated with the multiple devices;
a software and a processor for executing the software, the processor coupled to the first memory for analyzing the stored digital samples and to the second memory for fetching at least one of the criterions; 
an audible annunciator coupled to the processor and comprises an audible signaling component; and
an enclosure housing the connector, the A/D converter, the first and second memories, and the processor, wherein the analyzer apparatus is operative for checking the digital samples of the received waveform according to a waveform-related criterion associated with the transmitting device from the multiple waveform-related criterions, and acting in response to the waveform not satisfying the checked criterion, and wherein the acting comprises emitting a sound by the audible signaling component.

Claim 61: (Canceled)

Claim 62: (Currently amended) The analyzer apparatus according to claim 1 

Claim 63: (Currently amended) The analyzer apparatus according to claim 1 

Claim 64: (Currently amended) The analyzer apparatus according to claim 1 

Claim 65: (Currently amended) The analyzer apparatus according to claim 1 tone or multiple tones.

Claim 66: (Currently amended) The analyzer apparatus according to claim 1 

Examiner’s Statement of reason for Allowance
Claims 61 and 76-688 were canceled. Claims 1-60 and 62-75 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an apparatus for using signal waveform analysis for detecting a change in a wired network. The closest prior arts, as previously recited, Phillips (U.S. Pub. Number 2006/0161984) and Kune (U.S. Pub. Number “a connector for connecting to the medium for receiving the waveform transmitted to the medium by a transmitting device that is one of the multiple devices; an Analog-to-Digital (A/D) converter coupled to the connector for producing digital samples of the waveform that is part of the received frame or packet; a first memory coupled to the A/D converter for storing the digital samples; a second memory for storing the multiple waveform-related criterions associated with the multiple devices; a software and a processor for executing the software, the processor coupled to the first memory for analyzing the stored digital samples and to the second memory for fetching at least one of the criterions; an audible annunciator coupled to the processor and comprises an audible signaling component; and an enclosure housing the connector, the A/D converter, the first and second memories, and the processor, wherein the analyzer apparatus is operative for checking the digital samples of the received waveform according to a waveform-related criterion associated with the transmitting device from the multiple waveform-related criterions, and acting in response to the waveform not satisfying the checked criterion, and wherein the acting comprises emitting a sound by the audible signaling component.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-60 and 62-75 are allowed because of their dependence from independent claim 1.

           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 




/KHOI V LE/
Primary Examiner, Art Unit 2436